 

Exhibit 10.1

 

AMENDMENT NUMBER 2 (this “Amendment”) to THE EMPLOYMENT AGREEMENT, dated October
1, 2001, which was amended effective September 21, 2004 (the “Agreement”), by
and between Cornerstone Realty Income Trust, Inc. (the “Company”) and Glade M.
Knight (the “Executive”).

 

RECITALS

 

WHEREAS, Section 409A of the Internal Revenue Code has recently become effective
and guidance received under that Section permits plans to be amended to comply
and/or terminated this year. The Executive and the Company desire to so amend
the Agreement; and

 

WHEREAS, pursuant to Section 14 of the Agreement, the Agreement may be amended
by the Company and the Executive;

 

NOW THEREFORE, the Agreement is hereby further amended as follows:

 

1. Section 8 is amended to include a subsection (d), which reads: “This
Agreement shall terminate automatically upon the merger of the Company into a
subsidiary of Colonial Properties Trust in 2005. In this event, the Company
shall pay the Executive in 2005 a lump sum amount equal to his salary
(calculated in accordance with Section 3(a) hereof) for the remainder of the
term of the Agreement. Thereafter, the Company shall have no further obligations
to the Executive under this Agreement.”

 

2. Capitalized terms used but not defined herein shall have their respective
meanings as used in the Agreement.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date indicated below.

 

CORNERSTONE REALTY INCOME TRUST, INC.

       

/s/ Stanley J. Olander, Jr.

      Date: February 8, 2005

By: Stanley J. Olander, Jr.

           

Title: President

            /s/ Glade M. Knight       Date: February 8, 2005

Glade M. Knight

           

 